Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 35, line 3, “scanning path” should read “scanning path;” for improved readability.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16, lines 14-17 recite "a region of local overheating within a layer of building material in comparison to a surrounding region, wherein a next powder layer situated directly above the layer of building material includes at least one portion of the next powder layer within the region of local overheating".  It is unclear how a region of local overheating within a layer of building material also has at least one portion of the next powder layer within said region of local overheating, rendering the claim indefinite.   For the purpose of examination, claim 16, lines 14-17 read on "a region of local overheating in comparison to a surrounding region, the region of local overheating including a layer of building material, and wherein a next powder layer situated directly above the layer of building material includes at least one portion of the next powder layer within the region of local overheating".  Dependent claims fall herewith.
Claim 16, lines 18-19 recite "modifying, with the control device, at least one process parameter adapting the energy influx per unit area based on the temperature data".  It is unclear what must be based on the temperature data (eg. the modifying of at least one process parameter or the adapting of the energy influx), rendering the claim indefinite.   For the purpose of examination, claim 16, lines 18-19 read on "modifying, based on the temperature data and with the control device, at least one process parameter adapting an energy influx per unit area".  Dependent claims fall herewith.
Claim 16, lines 18-19 recites "the energy influx".  This term is not previously used and does not have proper antecedent basis, making it unclear what feature is being referenced.  For the purpose of examination, claim 16, lines 18-19 read on "an energy influx".  Dependent claims fall herewith.
Claim 16, lines 18-19 recite "energy influx per unit area".  It is unclear to what or where the energy influx per unit area must occur, rendering the claim indefinite.  For the purpose of examination, claim 16, lines 18-19 read on "energy influx per unit area of the next powder layer".  Dependent claims fall herewith.
Each of claims 22, 27, and 31, on line 2 recite "the control unit".  This term is not previously used and does not have proper antecedent basis, making it unclear what structure is being referenced.  For the purpose of examination, each of claims 22, 27, and 31, on line 2 reads on "the control device".  Dependent claims fall herewith.
Claim 35, line 4 recites "the control unit".  This term is not previously used and does not have proper antecedent basis, making it unclear what structure is being referenced.  For the purpose of examination, claim 35, line 4 reads on "the control device". 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 20 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitation of claim 20 of “wherein the modifying, with the control device, the at least one process parameter adapting the energy influx per unit area is based at least in part on the temperature data” fails to further limit claim 16 since claim 16 recites “modifying, based on the temperature data and with the control device, at least one process parameter adapting an energy influx per unit area of the next powder layer”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
   Allowable Subject Matter
Claim 16 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, in a manner consistent with the indication of allowable subject matter in section 15 below.
Claims 17-19 and 21-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, in a manner consistent with the indication of allowable subject matter in section 15 below and to include all of the limitations of the base claim and all intervening claims.
The prior art of record does not teach, suggest, or render obvious a method for producing a three-dimensional component, the method comprising:
acquiring, with a thermographic detector, temperature data comprising a temperature profile of one or more layers of building material, the one or more layers comprising solidified building material;	
determining, based at least in part on the temperature data, a region of local overheating in comparison to a surrounding region, the region of local overheating including a layer of building material, and wherein a next powder layer situated directly above the layer of building material includes at least one portion of the next powder layer within the region of local overheating; and 
modifying, based on the temperature data and with the control device, at least one process parameter adapting an energy influx per unit area of the next powder layer,
in combination with the other limitations recited in claim 16.
The closest prior art of record are Benda (US Patent 5,427,733), Domrose (US Patent 11,458,540), each made of record herein, and Chung (US PG Pub 2004/0200816), Kruth (US PG Pub 2009/0206065), and Satzger (US Patent 9,952,236), each previously made of record.
Benda, Domrose, Chung, and Kruth teach methods for producing a three-dimensional component using conventional steps of solidifying powder layers and which involve modifying, based on the temperature data and with the control device, at least one process parameter adapting an energy influx per unit area of build material.  However, none of these references teaches or suggests determining, based at least in part on the temperature data, a region of local overheating in comparison to a surrounding region, the region of local overheating including a layer of building material, and wherein a next powder layer situated directly above the layer of building material includes at least one portion of the next powder layer within the region of local overheating.
Satzger teaches acquiring, with a thermographic detector, temperature data comprising a temperature profile of one or more layers of solidified building material (col. 3, lines 40-53);
determining, based at least in part on the temperature data, a region of excessively high temperature gradient within the component (col. 3, lines 51-53);
modifying, based on the temperature data, at least one process parameter adapting an energy influx per unit area of the next powder layer (col. 2, lines 22-24 and col. 3, lines 48-56).  
However, Satzger does not teach or suggest determining, based at least in part on the temperature data, a region of local overheating in comparison to a surrounding region, the region of local overheating including a layer of building material, and wherein a next powder layer situated directly above the layer of building material includes at least one portion of the next powder layer within the region of local overheating.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/JIMMY R SMITH JR./Examiner, Art Unit 1745